Exhibit 21.1 LISTING OF SUBSIDIARIES OF GENERAC HOLDINGS INC. Generac Holdings Inc. Subsidiaries (all 100% owned) Subsidiaries of the Registrant State or Other Jurisdiction of Incorporation Generac Power Systems, Inc. Wisconsin, U.S Magnum Power Products, LLC Wisconsin, U.S Warehouse Development Group LLC Wisconsin, U.S. Generac Acquisition Corp. Delaware, U.S MAC, Inc. Delaware, U.S Powermate, LLC Delaware, U.S MAC Holdings, LLC North Dakota, U.S Generac Holdings UK Ltd United Kingdom Generac Global UK Limited United Kingdom Generac Mobile Products UK United Kingdom Ottomotores S.A de C.V. (Mexico) Mexico Ottomotores Comercializadora S.A. de C.V. (Mexico) Mexico Generac Brasil Ltda (Brazil) Brazil Tower Light SRL Italy AF SRL Italy
